MANDATE
                  Case
                Case    20-1606, Document
                     1:19-cv-07131-ALC    63, 10/27/2020,
                                       Document   81 Filed2960812,
                                                            10/27/20Page1
                                                                      Pageof12of 2



                                                                                        S.D.N.Y. – N.Y.C.
                                                                                              19-cv-7131
                                                                                                 Carter, J.

                             United States Court of Appeals
                                                  FOR THE
                                            SECOND CIRCUIT
                                            ________________

                   At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
     in the City of New York, on the 6th day of October, two thousand twenty.

     Present:
                    Barrington D. Parker,
                    Denny Chin,
                          Circuit Judges,
                    Jane A. Restani, *                                                       Oct 27 2020
                          Judge.

     In re Andrea K. Tantaros,
                                                                                 20-1606
                                   Petitioner.


     Andrea K. Tantaros,

                                   Petitioner,

                    v.                                                           20-1812


     Fox News Network, LLC, et al.,

                                   Respondents.


     The proceedings docketed under 20-1606 and 20-1812 are consolidated for purposes of this order.

     In the proceeding docketed under 20-1812, Petitioner requests, pursuant to 28 U.S.C. § 1292(b),
     leave to appeal an interlocutory order of the district court. In the proceeding docketed under 20-
     1606, Petitioner requests a writ of mandamus and moves for a stay of district court proceedings.

     * Judge Jane A. Restani, of the United States Court of International Trade, sitting by designation.




MANDATE ISSUED ON 10/27/2020
           Case
         Case    20-1606, Document
              1:19-cv-07131-ALC    63, 10/27/2020,
                                Document   81 Filed2960812,
                                                     10/27/20Page2
                                                               Pageof22of 2




Upon due consideration, it is hereby ORDERED that the petition for immediate appeal under
§ 1292(b) is GRANTED. See Klinghoffer v. S.N.C. Achille Lauro, 921 F.2d 21, 23–25 (2d Cir.
1990). It is further ORDERED that the mandamus petition and the stay motion are DENIED as
moot.

                                         FOR THE COURT:
                                         Catherine O’Hagan Wolfe, Clerk of Court




                                            2
